Citation Nr: 1525316	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility to receive benefit payments under the Veterans Retraining Assistance Program (VRAP) for the term from January 22, 2013 to May 18, 2013.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013  determination in which the RO notified the Veteran that since he was not enrolled full time for the term of January 22, 2013 to May 18, 2013, he was not eligible to receive VRAP benefits for that semester.  In June 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

The Board notes that although the RO has treated the Veteran as not being represented or as a pro se appellant with respect to the claim on appeal, the Veteran previously submitted a VA Form 21-22 appointing AMVETS as his representative.  There is no indication in the record that the Veteran has revoked this representation.  .  

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument on remand.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veterans claim.  A review of the documents in Virtual VA reveals that they are either duplicative of documents in the paper claims file or irrelevant to the issue on appeal.  The Veteran's VBMS file currently  contains no  records.  

As a final preliminary matter, the Veteran submitted additional evidence after the issuance of the SOC, but did not waive Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  Nevertheless, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in November 2013 and he has not explicitly requested AOJ consideration.  As such, a waiver of initial AOJ consideration is not required.  The Board accepts the additionally-received evidence for inclusion in the record.  

For reasons expressed below, the claim on appeal is being remanded  to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this  appeal is warranted.  

The Veteran is seeking benefit payments under the VRAP program for the term from January 22, 2013 to May 18, 2013.  By way of background the VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

In the instant case, the Veteran was admitted to the VRAP program in a welding program at a qualifying college, the College of Southern Nevada (CSN).  However, with respect to the term beginning on January 22, 2013 to May 18, 2013, in February 2013, after the start of the semester, CSN reported that the Veteran was not considered full-time due to an excess class.  Subsequently, in March 2013, the RO denied benefits for this term because the Veteran was not enrolled full time.  

The Veteran has asserted that he did take a full course load of 12 credit hours during that term.  In support of his claim, he has submitted transcripts showing that he earned 12 hours during this term.  He asserts that he was advised to take a history course by his CSN advisor to fulfill his requirements.  However, he was subsequently informed in February 2013 after already beginning the class that a previous political science class actually fulfilled this requirement.  The Veteran has reported that he did not take a prior history course at a different college and that he did not take the political science course listed on his CSN advisement report.  The Board observes that this class does not appear to be listed on the Veteran's transcript.  In sum, the Veteran asserts that CSN still recognized him as a full time student as he completed the history course as well as nine other credit hours for a total of 12 hours, which, again is supported by his transcript.  

Based on the above, the Board believes that further action is needed, to include clarification from the Veteran's school as to his status during the term from January 22, 2013 to May 18, 2013.  Thus, the Board finds that additional development is necessary before the Board may proceed with further appellate review. 

As a valid POA remains in effect, on remand, the AOJ must ensure that the Veteran's representative receives copies of all documentation pertaining to the appeal as well afforded ample opportunity to advance argument on the Veteran's behalf.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Contact the Veteran's school (CSN) and request clarification as to the Veteran's full time status as a student for the term from January 22, 2013 to May 18, 2013, to include clarification as to whether he earned 12 credit hours during this term as well as further explanation as to why the history course was considered an "excess" course. 

2.  After completion of the above development, as well as any other action deemed necessary, readjudicate the claim of f entitlement to eligibility to receive benefit payments under the Veterans Retraining Assistance Program (VRAP) for the term from January 22, 2013 to May 18, 2013.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to specifically include a  detailed discussion of why the 12 hours completed by the Veteran during this period is not considered to meet the requirements for full time student under the VRAP program.  

The Veteran and his representative must be  informed of the decision made and afforded  the requisite period of time for response. 

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, along with recitation of the pertinent law and regulations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




